Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger et al (US 2014/0081551).  Rollinger et al teaches effectively and physically the same invention as claimed by applicant except that Rollinger analyzes the data output from the PCV pressure sensor differently when determining the anomaly and location of the anomaly.  The difference appears to be only in the way the PCV pressure sensor data is analyzed.  Rollinger et al teaches: 
an anomaly diagnostic device for an onboard internal combustion engine, the anomaly diagnostic device being configured to diagnose the onboard internal combustion engine, (see the abstract and Figure 1) wherein

the onboard internal combustion engine includes a forced-induction device (50),

a storage portion that stores blow-by gas leaked into a crankcase from a combustion chamber (81),

a blow-by gas passage (74) that connects the storage portion and a portion of an intake passage (101) that is upstream of a compressor of the forced-induction device, and

a PCV pressure sensor (77) that is connected to the blow-by gas passage and detects a pressure in the blow-by gas passage, the anomaly diagnostic device comprises:

a parameter deriving unit that is configured to derive a determination parameter such that, when a PCV pressure sensor value that indicates a pressure detected by the PCV pressure sensor is less than an atmospheric pressure, a value of the determination parameter increases as a difference between the PCV pressure sensor value and the atmospheric pressure increases; and

a leaking anomaly diagnostic unit that is configured to perform a leaking anomaly diagnostic process that diagnoses that there is an anomaly at a portion of the blow-by gas passage that is closer to the intake passage than to a connection portion of the PCV pressure sensor in a case in which the determination parameter derived when an intake air amount changes is less than a threshold.  See the abstract, paragraphs 6, 24, 27, 28, 29, 36- 39, 44 and 46.  Note highlighted portions of paragraph 29 below: 
“ [0029] In this way, the system of FIG. 1 enables various methods for diagnosing engine components coupled to a crankcase ventilation system based at least on an estimated crankcase vent tube pressure. In one embodiment, a method for an engine is enabled comprising, indicating crankcase ventilation system degradation based on characteristics of a transient dip in crankcase vent tube pressure, during engine cranking. In another embodiment, an engine method is enabled comprising, indicating a location of crankcase ventilation system breach based on each of a transient dip in crankcase vent tube pressure during cranking and a change in crankcase vent tube pressure during steady-state engine airflow. In yet another embodiment, an engine method is enabled comprising, during engine cranking, while manifold airflow is lower than a threshold, increasing throttle opening, and indicating crankcase ventilation system degradation based on a change in crankcase vent tube pressure following the throttle opening. In still another embodiment, a method for an engine is enabled comprising, indicating intake air filter degradation based on a pressure sensor in a crankcase vent tube. In a further embodiment, a method for an engine is enabled comprising, indicating degradation of a valve coupled between a crankcase and an intake manifold based on characteristics of a 
Note paragraph 36 below: 
“[0038] At 222, the routine includes monitoring the steady-state manifold air flow and the steady-state crankcase vent tube pressure. Then, at 224 and 226, the routine includes determining degradation of the crankcase ventilation system and degradation of an intake air filter based on the estimated change in crankcase vent tube pressure during steady-state conditions. As elaborated at FIGS. 3-4, this includes, at 224, indicating crankcase system degradation based on a change (e.g., decrease) in steady-state crankcase vent tube pressure relative to a change (e.g., increase) in the steady-state manifold air flow during engine running.
Note paragraph 44 below: 
[0044] The routine of FIG. 3 works on the principle that if the dip occurs (that is, if there is high CVT flow while a PCV valve is in a low restriction position) then PCV system integrity can be confirmed (with the exception of a disconnect at first side 101). A disconnect at first side 101 can be easily determined in vehicles equipped with a MAF sensor. For vehicles without a MAF sensors, the disconnect at first side 101 is detectable by the lack of pressure drop with high engine air flow at MAF sensor 58 or CVT pressure sensor 77. 

Rollinger et al differs in that to determine the location of a system breach or leak at a location closer to the intake side (101) it analyzes the PCV pressure sensor pressure amplitude and compares to a threshold wherein applicant adds or integrates the same signal to a “determination parameter” and then compares that to a threshold.  This difference is considered to be an obvious matter of design choice or just a mathematical manipulation of the same output variable (PCV pressure).  

Claim Rejections - 35 USC § 102
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Jentz et al (US 2016/0097355).  Jentz et al teaches effectively and physically the same invention as claimed by applicant except that Jentz analyzes the data output from the PCV pressure sensor differently when determining the anomaly and location of the anomaly.  Note the abstract, Figure 1 and Figure 3, steps 226-234.  Note also Rollinger et al applied above which is similar to Jentz et al, except Jentz et al sums or integrates the values of the PCV pressure sensor when determining the location of the leak in the PCV system, similar to applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERICK R SOLIS/Primary Examiner, Art Unit 3747